            Case 4:20-cv-01417 Document 1 Filed on 04/21/20 in TXSD Page 1 of 8


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DIVISION OF TEXAS
                                   HOUSTON DIVISION

OLIVIA SLIGH,                                              )(     Civil Action No.:4:20-cv-1417
                                                           )(     (Jury Trial)
                              Plaintiffs,                  )(
                                                           )(
V.                                                         )(
                                                           )(
CITY OF CONROE, TEXAS, and                                 )(
JOHN DOE CONROE OFFICERS, Individually,                    )(
                                                           )(
                             Defendants.                   )(


                             PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THE COURT:

       NOW COMES Plaintiff OLIVIA SLIGH complaining of Defendants CITY OF CONROE,

TEXAS and JOHN DOE CONROE POLICE OFFICERS and will show the Court the following:



                                             NUTSHELL

       1.      Unarmed Olivia Sligh, 24, mother of two, in shorts and tank top was suicidal and near her

home in a wooded area. Two Conroe police officers approached Olivia and attacked her with a German

Shepard causing severe bite injuries to her ankle, thigh, and hip area. The German Shepard was owned

by the City of Conroe, Texas for police purposes.

       2.      Plaintiff sues under the Americans with Disabilities Act, 42 USC Section 1983, and state

law claims of assault.




                                                                                                Page | 1
            Case 4:20-cv-01417 Document 1 Filed on 04/21/20 in TXSD Page 2 of 8


                                    JURISDICTION AND VENUE

       3.      This Court has jurisdiction over Plaintiffs’ federal claims, under 28 U.S.C. § 1331, 42

U.S.C. §§ 1983 and 1988, and supplemental jurisdiction, under 28 U.S.C. § 1367(a), to hear Plaintiffs’

state law claims.

       4.      Venue is proper in this Court, under 28 U.S.C. § 1391(b), because the incident at issue

took place in Montgomery County, Texas, within the United States Southern District of Texas.



                                                PARTIES

       5.      Plaintiff Olivia Sligh is a resident of Missouri.

       6.      Defendant City of Conroe, Texas is a governmental unit existing within the U.S. Southern

District of Texas and can be served with process by serving the City Secretary currently Soco M. Gorjon

at 300 W. Davis, Conroe, Texas 77301.

       7.      Defendant John Doe Conroe Officers, individually, when identified can be served with

process at 2300 Plantation Dr., Conroe, TX 77303 or wherever they are found.



                                                  FACTS

       8.      Olivia Sligh (“Olivia”), 24, was at her home in Conroe, Texas the night of July 4, 2018.

She lived there with her boyfriend and her two children, a two-year old daughter and four-year old son.

       9.      Olivia suffers from bipolar disorder, anxiety and depression. Olivia is five foot, six inches

tall and weighed around 145 pounds.

       10.     Due to a recent change in her psychotropic medications she became suicidal and cut

herself with a foot scraper which had a razor blade in it.

       11.     Olivia’s boyfriend called 911 to report that Olivia has hurt herself.




                                                                                                   Page | 2
          Case 4:20-cv-01417 Document 1 Filed on 04/21/20 in TXSD Page 3 of 8


       12.     Olivia left the house and went to a wooded area. Olivia had on shorts and a tank top. She

had no weapons of any kind nor was she carrying anything.

       13.     The Montgomery County Sheriff’s Office and the Conroe Police Department responded

to the 911 call.

       14.     Two Conroe police officers (“John Doe Conroe Officers”) arrived at the scene. One (“The

Handler”) had a German Shepard on a leash with him that was owned by the City of Conroe. The German

Shepard weighed 20 to 30 pounds. Both John Doe Conroe Officers were much larger than Olivia and

immensely larger than the German Shepard.

       15.     The two Conroe police officers with the German Shepard on a leash came upon Olivia

and shined their flashlights upon Olivia.

       16.     The German Shepard began biting Olivia and bit her several times upon the ankle and

thigh. At the time of the vicious attack Olivia was not assaulting any officer nor was she threatening to

do so. She was unarmed.

       17.     The John Doe Conroe Officers were not bitten by the German Shepard and had no injuries.

       18.     Olivia was taken to Conroe Regional Medical Center where she received stitches and other

treatment for her many dog bites. Olivia stayed at the hospital for about a week. The German Shepard

was purchased by the City of Conroe.

       19.     The Handler was trained by the City of Conroe.



                                         CAUSES OF ACTION

   42 USC SECTION 1983 DEFENDANT CONROE AND JOHN DOE CONROE OFFICERS

       20.     Plaintiff reasserts all previous paragraphs as if fully set forth herein.




                                                                                                 Page | 3
          Case 4:20-cv-01417 Document 1 Filed on 04/21/20 in TXSD Page 4 of 8


       21.     The Fourth Amendment guarantees everyone the right “to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const. amend. IV. Fourth

Amendment violation are actionable under 42 U.S.C. Section 1983.

       22.     Defendants City of Conroe and John Doe Conroe Officers violated Olivia’s Fourth

Amendment and Fourteenth Amendments rights, at least, when she was brutally attacked and bitten

several times by the Conroe police dog while in the control of John Doe Conroe Officers.

       23.     The force used upon Olivia was not objectively reasonable nor did the John Doe Conroe

Officer have an objectively reasonable belief that the force used was lawful. The totality of circumstances

in this case, viewed from the standpoint of an objectively reasonable police officer, would be that the

force used upon Olivia was unreasonable and excessive.

       24.     City of Conroe did not have adequate written policies, or train or supervise the German

Shepard and John Doe Officers such ass to prevent the excessive force used upon Olivia.

       25.     City of Conroe condoned and ratified the actions of the John Doe Conroe Officers by

failing to discipline or retrain them.



                      FALIURE TO INTERVENE/BYSTANDER LIABILITY

       26.     Plaintiff reasserts all previous paragraphs as if fully set forth herein.

        27.    The John Doe Conroe Officer are liable for failure to intervene in the excessive force.

        28.    An officer may be liable under § 1983 under a theory of bystander liability where the

 officer “(1) knows that a fellow officer is violating an individual's constitutional rights; (2) has a rea-

 sonable opportunity to prevent the harm; and (3) chooses not to act.” Whitley v. Hanna, 726 F.3d 631,

 646 (5th Cir. 2013). In Whitley, the Fifth Circuit acknowledged the theory of bystander liability for

 excessive force claims. Whitley, 726 F.3d at 646; See Hale v. Townley, 45 F.3d 914, 919 (5th Cir. 1995)

 (holding that an officer who is present at the scene and does not take reasonable measures to protect a


                                                                                                     Page | 4
         Case 4:20-cv-01417 Document 1 Filed on 04/21/20 in TXSD Page 5 of 8


 suspect from another officer's use of excessive force may be liable under section 1983); Ware v. Reed,

 709 F.2d 345, 353 (5th Cir.1983) (concluding that an “instruction on the defendant's alleged acquies-

 cence in the unconstitutional conduct of other officers should have been given”).



               42 U.S.C. § 12131-12134, 12182: AMERICANS WITH DISABILITIES ACT

       29.    Plaintiff reasserts all previous paragraphs as if fully set forth herein.

       30.    City of Conroe violated Title II of the ADA (42 U.S.C. §l2l3l-l2134, 12131(2), 12182) and

Section 504 of the Rehabilitation Act (29 U.S.C. §794).

       31.    Title II of the ADA applies to the County. Title II affirmatively requires that governmental

agencies modify and accommodate their practices, policies, and procedures as necessary to avoid

discriminating against individuals with disabilities. Olivia suffered from depression, anxiety, bipolar

disorder and was suicidal.

       32.    Further, City of Conroe been, and is, a recipient of federal funds. Thus, City of Conroe

must comply with Section 504's mandate. Section 504 requires that federal money recipients reasonably

accommodate persons with disabilities in their program activities and services and reasonably modify

such services and programs to accomplish this purpose.

       33.    City of Conroe is a public entity and its law enforcement department qualifies as a program

and service for purposes of Title II of the ADA and Section 504

       34.    The City of Conroe violated Title H of the ADA and Section 504 by:

               a. Failing and refusing to reasonably modify and accommodate police department

               operations and services for Olivia which would include not using a police dog to

               gain compliance by biting a person such as Olivia and educating and training

               officers in the arrest of individuals like Olivia. The City of Conroe and its police

               department made no modifications or accommodations;


                                                                                                 Page | 5
          Case 4:20-cv-01417 Document 1 Filed on 04/21/20 in TXSD Page 6 of 8


               b. Failing and refusing to adopt a policy to protect the well-being of people like

               Olivia, persons with disabilities such as bipolar disorder, anxiety, depression, and

               suicidal;

               c. Discriminating against Olivia, as a sufferer of bipolar disorder, anxiety,

               depression, and suicidal, in the provision of services by the police department, on

               the basis of her disability, by not accommodating her needs related to her disability;

               and,

               d. Failing to conduct a self-evaluation plan under the ADA and Section 504, and

               then failing to modify its programs and services to accommodate the needs of

               persons with mental disabilities, such as Olivia, when called upon to provide

               service.

       35.     Plaintiffs seek damages, as well as declaratory and injunctive relief, under the ADA and

Section 504.



                           ASSAULT BY OFFENSIVE PHYSICAL CONTACT

       36.     Plaintiff reasserts all previous paragraphs as if fully set forth herein.

       37.     The elements of a cause of action for assault by offensive physical contact are the

following: (1) the defendant acted intentionally or knowingly, (2) the defendant made contact with the

plaintiff’s person, and (3) the defendant knew or reasonably should have believed that the plaintiff would

regard the contact as offensive or provocative. Tex. Pen. Code §22.01(a)(3). The basis for an action for

assault by offensive physical contact is the unpermitted or intentional invasion of the plaintiff’s person,

not the harm done to the plaintiff’s body. Fisher v. Carrousel Motor Hotel, Inc., 424 S.W.2d 627, 630

(Tex.1967). In an action for assault by offensive physical contact, the plaintiff can recover actual damages

for mental anguish even without showing physical injury. Id. In order to impose liability upon an


                                                                                                   Page | 6
             Case 4:20-cv-01417 Document 1 Filed on 04/21/20 in TXSD Page 7 of 8


employer for the tort of its employee under the doctrine of respondeat superior, the act of the employee

must fall within the scope of the general authority of the employee and must be in furtherance of the

employer's business for the accomplishment of the object for which the employee was hired. Dieter v.

Baker Serv. Tools, 739 S.W.2d 405 (Tex.App.—Corpus Christi 1987, writ denied).

        38.     Lacking a good faith belief that their actions were legal the John Doe Conroe Officers are

liable for assault.



                                          PUNITIVE DAMAGES

        39.     Plaintiffs incorporate the preceding paragraphs as if fully set forth herein.

        40.     All individual defendants are liable for punitive damages. The City of Conroe employee

defendants were consciously indifferent to the plaintiff’s constitutional rights and they did the acts

knowingly, such acts being extreme and outrageous and shocking to the conscious.



                                           ATTORNEY’S FEES

        41.     Olivia is entitled to recover attorneys’ fees and costs to enforce their Constitutional rights

and under 42 U.S.C. Sections 1983 and 1988, the ADA, and Section 504 from Defendants.



                                                JURY TRIAL

        42.     Plaintiff demands trial by jury on all issues triable to a jury.



                                          PRAYER FOR RELIEF

        43.     WHEREFORE, Plaintiff Olivia Sligh requests that the Court:

        A.      Enter judgment for Plaintiff against City of Conroe and each and every individually named

defendant jointly and severally;


                                                                                                     Page | 7
               Case 4:20-cv-01417 Document 1 Filed on 04/21/20 in TXSD Page 8 of 8


          B.      Find that Plaintiff is the prevailing party in this case and award attorneys’ fees and costs,

pursuant to federal law, as noted against City of Conroe and the individually named defendants, jointly

and severally;

          C.      Award damages to Plaintiff for the violations of her Constitutional rights and states law

claims;

          D.      Award Pre- and post-judgement interest;

          E.      Award Punitive damages against all individually named defendants;

          F.      Order City of Conroe to implement policies and train employees in ADA

accommodations; and

          G.      Grant such other and further relief as appears reasonable and just, to which, Plaintiffs

shows themselves entitled.



                                         Respectfully Submitted,

                                         /s/ Randall L. Kallinen
                                         Kallinen Law PLLC
                                         Randall L. Kallinen
                                         State Bar of Texas No. 00790995
                                         U.S. Southern District of Texas Bar No.: 19417
                                         511 Broadway Street
                                         Houston, Texas 77012
                                         Telephone: 713.320.3785
                                         FAX:           713.893.6737
                                         E-mail:        AttorneyKallinen@aol.com
                                         Attorney for Plaintiff




                                                                                                      Page | 8
